Claim Amendments
The reply filed on 4/19/2022 is not fully responsive to the prior Office Action mailed on 2/22/2022 because of the following omission(s) or matter(s): The elected species still appears not to fall under the scope of claim 1 and Formula III. The compound below has several deficiencies:

    PNG
    media_image1.png
    135
    259
    media_image1.png
    Greyscale
. 
Note the examiner initially stated that the compound above has a “heteroaryl” for ring D instead of “heterocycle” as required in claim 1. Applicants have argued with no additional guidance provided in the specification but general statements that the term “heterocycle” also encompasses “heteroaryls”. Applicants reference the IUPAC definition of “heterocyclic compounds” to support their stance. The examiner does not agree since there are a myriad of patents along with other sources which view the terms differently. Regardless, the examiner would have addressed the issue in a non final office action. In addition to the aforementioned issue, ring B is a substituted aryl group wherein the claim states that substituent RB is only selected from halogen. The species has a hydroxyl group as substituent. There is no guidance in the specification stating that this ring may be substituted with other groups other than RB. The examiner requests further clarification and/or a new species is selected. All deficiencies need to be appropriately addressed by Applicant.



Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624